DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,296,976 (the Zhang Patent hereafter). 
RE claim 1, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Zhang patent by eliminating elements and their functions as
set forth below:
Instant Application
Zhang
A UE (User Equipment) in a mobile communication system including a core network and a server that interacts with the core 5network to provide trigger service, the UE comprising: at least one processor; 
A UE (User Equipment) in a mobile communication system including a core network and a server that interacts with the core network to provide trigger service, the UE comprising: at least one processor; 
and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 10
and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
receive, in a device triggering procedure, a first message using a NAS (Non-Access-Stratum) message from the core network, 
receive, in a device triggering procedure, a first message using a NAS (Non-Access-Stratum) message from the core network, 
perform an integrity check of the NAS message, 
perform an integrity check of the NAS message, 
and discard the NAS message if the UE determines that the integrity check fails.
discard the NAS message if the UE determines that the integrity check fails, 
<NONE>
and send, to the core network, a reject message including a security related cause.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 1 of the Zhang patent by eliminating the final limitation.
RE claim 2, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 2 of the instant application merely
broadens claim 2 of the Zhang patent by eliminating elements and their functions as
set forth below:
Instant Application
Zhang
A method of a UE (User Equipment) in a mobile communication system including a core network and a server which interacts with the core network to provide trigger service, the method comprising: 20
A method of a UE (User Equipment) in a mobile communication system including a core network and a server which interacts with the core network to provide trigger service, the method comprising: 
receiving, in a device triggering procedure, a first message using a NAS (Non-Access-Stratum) message from the core network; 
receiving, in a device triggering procedure, a first message using a NAS (Non-Access-Stratum) message from the core network; 
performing an integrity check of the NAS message; 
performing an integrity check of the NAS message; 
and discarding the NAS message if the UE determines that the integrity check fails.
discarding the NAS message if the UE determines that the integrity check fails; 
<NONE>
and sending, to the core network, a reject message including a security related cause.


As set forth in the table above, claim 2 of the instant application merely broadens
claim 2 of the Zhang patent by eliminating the final limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
	
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lehtovirta et al. (US 2014/0304777,  Lehtovirta hereafter).
RE claims 1 and 2, Lehtovirta discloses a UE (User Equipment) and a method of a UE in a mobile communication system including a core network and a server that interacts with the core network to provide trigger service, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions (Figures 17-19) that when executed by the at least one processor cause the at least one processor to: receive a trigger message from the core network (Figure 11, Trigger ind from MTC Server), perform an integrity check of the trigger message using NAS (Non-Access-Stratum) signaling and discard the trigger message if the UE determines that the integrity check fails (Figure 11 step 6 and paragraphs 195-196. All cited disclosure is supported by pages 14-15 of the provisional).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461